Citation Nr: 0524124	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 27, to 
October 6, 1982.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 2002 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied 
service connection for cervical spondylosis.

The Board remanded the matter to the RO via the Appeals 
Management Center (AMC) in July 2004 for the purpose of 
obtaining additional evidence.  In July 2005, the matter was 
returned to the Board for final appellate consideration.

A review of the record shows that the appeal initially 
included claims for service connection for low back, left 
knee, and right knee disability.  The Board rendered a 
decision in July 2004 that fully addressed the merits of 
those claims.  As such, the issues of entitlement to service 
connection for low back, right knee, and left knee disability 
are no longer the subjects of appellate consideration.

The Board notes that the veteran, through his attorney, filed 
a Notice of Disagreement with a November 2004 rating decision 
that granted service connection for degenerative disc disease 
of the lumbar spine, effective from February 2002.  The 
attorney asserted that there had been clear and unmistakable 
error (CUE) in an August 1983 rating action that had denied 
service connection for low back disability, and that the 
effective date of the award of service connection should have 
been the date when the veteran filed his initial claim for 
compensation (October 1982).  Thereafter, a rating action 
dated in June 2005, the RO determined that there had been CUE 
in the August 1983 rating.  An effective date of October 27, 
1982, was assigned for the grant of service connection for 
degenerative disc disease of the lumbar spine.  The issue of 
whether there was CUE in an August 1983 rating decision that 
denied service connection for low back disability is no 
longer an issue in controversy.



FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A disability of the cervical spine (degenerative 
spondylosis C5-6-7) was not manifested in service or within 
one year of service discharge, and the preponderance of the 
evidence is against a finding that there is a nexus between 
the veteran's cervical spine disability and his active 
service or service-connected degenerative disc disease of the 
lumbar spine.


CONCLUSION OF LAW

Cervical spine disability (degenerative spondylosis C5-6-7) 
was not incurred in or aggravated by service or proximately 
due to or the result of a service-connected disability, and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in April 2002 and August 2004, the first of 
which was sent prior to the initial adjudication of the claim 
on appeal, the RO advised the veteran of the essential 
elements of the VCAA.  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim for service 
connection.  The August 2004 letter specifically informed the 
veteran submit "any other evidence or information" to VA 
that he felt would support his claim.  The April 2002 and 
August 2004 letters therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The September 2002 rating decision, February 2003 Statement 
of the Case (SOC), and Supplemental Statements of the Case 
(SSOC) dated in May 2004 and November 2004 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  The February 
2003 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Medical records have been obtained from UAMS, AHEC 
Clinic, and Christus St. Michael Health System.  A report 
from C.T. Marrow, M.D., has also been considered.  Neither 
the veteran nor his representative have identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  In October 2004, the 
veteran was afforded a VA examination for the purpose of 
determining the nature and etiology of the veteran's cervical 
spine disability.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
August 2004 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in November 2004.  

Analysis

The veteran claims that he currently suffers from a cervical 
spine disability, and that said disability was the result of 
a neck injury that he suffered during his active service.  
Alternately, he asserts that his cervical spine disability 
was caused or aggravated by his service-connected 
degenerative disc disease of the lumbar spine.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records show that the veteran was seen in 
August 1982 for complaints of neck pain due to trauma.  
However, there were no objective findings relating to an 
injury of the cervical spine.  The diagnosis was muscle 
strain.  There were also no subsequent service medical 
records related to a chronic disability of the neck.  
Moreover, when he was examined for VA purposes in January 
1983, the veteran made no reference to a neck injury.  He had 
a full range of motion of the cervical spine.  Indeed, a 
disability of the cervical spine (stenosis of foramen at C6-
C7) was not documented until 2001, which was nearly 20 years 
post service discharge.  In sum, there is no evidence of a 
chronic disability of the neck in service or arthritis of the 
cervical spine within one year of the veteran's service 
discharge.  The remaining question therefore is whether there 
is an etiological relationship between the veteran's current 
cervical spine disability (degenerative spondylosis C5-6-7) 
and the injury he suffered in service or his service-
connected low back disability.

In this regard, the preponderance of the evidence fails to 
establish an etiological relationship between the veteran's 
current cervical spine disability and his active service or 
service-connected degenerative disc disease of the lumbar.  
The veteran has not submitted any competent medical evidence 
that links his current cervical spine disability to his in-
service neck injury.  Rather, he filed a June 2004 statement 
from C.T. Marrow, M.D., wherein it was noted that the 
veteran's chronic neck pain was caused by his low back 
disability.  Dr. Marrow did not provide any rationale for his 
opinion.  He also made no indication that the veteran's 
degenerative spondylosis C5-6-7 was etiologically related to 
his low back disability.  This is the only evidence that 
favors the veteran's claim and its probative value is 
limited.

The Board has also considered the report of an October 2004 
VA orthopedic examination.  Following a review of the claims 
folder and physical examination, the veteran was diagnosed as 
having degenerative spondylosis C5-6-7 with minimal neural 
foraminal narrowing.  The examiner opined that the veteran's 
spondylosis and radiculopathy were not caused or aggravated 
by his active military service.  He observed that the 
veteran's in service neck injury was merely a muscle strain.  
He added there were no neurological manifestations indicative 
of a cervical spine disability in service or for many years 
post-service. The examiner also noted that the post-service 
medical evidence included references to three post-service 
motor vehicle accidents.  In sum, the examiner stated that he 
could find no evidence of a neck or cervical spine condition 
in service other than the muscle strain, and that his current 
cervical spine disability was most likely related to the 
post-service motor vehicle accidents.  The examiner also 
opined that it was "not as likely as not" that the 
veteran's cervical spine disability was caused his service 
connected low back disability.  Again, he felt that the 
likely cause of the veteran's current cervical spine 
disability was the trauma he incurred in his post-service 
motor vehicle accidents.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown , 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board finds that the October 2004 VA opinion much more 
probative that then statement made by Dr. Marrow.  The 
statement from Dr. Marrow was cursory and provided no 
rationale.  On the other hand, the VA opinion is more 
detailed, reflects a greater knowledge of the veteran's 
medical history, and provides a sound basis for the 
conclusions provided.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of a cervical 
spine injury and that, therefore, the provisions of § 5107(b) 
are not applicable.  


ORDER

Entitlement to service connection for the residuals of a 
cervical spine injury is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


